Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
The title of the invention “Massager” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed to providing an accommodation portion to receive a portable electronic terminal or device.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 2, line 3 of the Specification filed February 27, 2020). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
Claim 1, lines 6-8 recite “wherein the arm treatment portion includes a recessed portion which accommodates a forearm and a hand of the treated person” which may be interpreted as the apparatus claim positively reciting a user’s body parts. In order to avoid confusion, Examiner suggests --wherein the arm treatment portion includes a recessed portion adapted to accommodate a forearm and a hand of the treated person-.
Claim 3, lines 2-4 recite “wherein the recessed portion accommodates a left forearm and a left hand of the treated person” which may be interpreted as the apparatus claim positively reciting a user’s body parts. In order to avoid confusion, Examiner suggests --wherein the recessed portion is adapted to accommodate a left forearm and a left hand of the treated person--.
Claim 4, lines 2-4 recite “wherein the recessed portion accommodates a left forearm and a left hand of the treated person” which may be interpreted as the apparatus claim positively reciting a user’s body parts. In order to avoid confusion, Examiner suggests --wherein the recessed portion is adapted to accommodate a left forearm and a left hand of the treated person--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body.
Claim 6, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body.
Claim 7, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body.
Claim 8, lines 3-4 recite “in a case where an arm of the treated person is located outside a body of the treated person” and it is unclear what is meant by the person’s arm being “located outside [their] body.” The arm is part of the person’s body so it is what is meant by the arm being outside the body.
Claim 9, the last two lines recite “closer to a front” and it is unclear what the term “closer” is in comparison to, and it is unclear what structure “a front” is referring to. Closer than what? A front of what?
Claim 10, the last two lines recite “closer to a front” and it is unclear what the term “closer” is in comparison to, and it is unclear what structure “a front” is referring to. Closer than what? A front of what?
Claim 11, the last two lines recite “closer to a front” and it is unclear what the term “closer” is in comparison to, and it is unclear what structure “a front” is referring to. Closer than what? A front of what?
Claim 12, the last two lines recite “closer to a front” and it is unclear what the term “closer” is in comparison to, and it is unclear what structure “a front” is referring to. Closer than what? A front of what?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (2009/0306555) in view of Ostler et al. (2009/0154737).
Regarding claim 1, Goto discloses a massager (Fig. 1, Fig. 6) comprising: a treatment portion (arm rest 25 with plurality of air bags 25c, Fig. 6) which administers treatment on an arm of a treated person (treatment is administered on the outer portion, the inner side portion, and the lateral side portion of the forearm, see the last sentence of [0065]); and, wherein the arm treatment portion (25, 25c, Fig. 6) includes a recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, the U-shaped arm rest is recessed to receive a user’s arm) which accommodates a forearm and a hand of the treated person (“arm rest 25 is slightly longer than a forearm of the general adult and is configured to hold an elbow, a forearm, a hand” see lines 5-7 of [0065] and see Fig. 6).
Goto is silent regarding an accommodation portion capable of accommodating a portable electronic terminal, and provided in a front part of the recessed portion.
Ostler teaches a related massage chair (Fig. 1; see the first sentence of [0095]) with an accommodation portion (docking station 161 with recess 164, Fig. 6A) in the distal part of the armrest (Fig. 6A), capable of accommodating a portable electronic terminal (personal electronic device 52, Fig. 6A, which may be an iPod or iPhone, see the second sentence of [0072] and see the first sentence of [0040]. This is a “portable electronic terminal” because Applicant refers to smartphones as an example of a portable electronic terminal in paragraph [0034] of the specification). This provides a conveniently accessible location for a user to control their portable electronic terminal (see Fig. 7B), and the recess (164) of the accommodation portion would provide an expected result of securely holding the user’s portable electronic terminal in place while they receive a massage. Furthermore, the accommodation portion (docking station 161 with recess 164) advantageously allows the portable electronic terminal to be charged (see the first sentence of [0073]) and allows the portable electronic terminal to transmit signals to/from an audio system in the chair (see the first sentence of [0073] and the last two sentences of [0078]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal part of the armrest of Goto to include an accommodation portion capable of accommodating a portable electronic terminal that can connect to an audio system in the chair as taught by Ostler because this will provide a conveniently accessible location for the user to control their portable electronic terminal, securely hold the portable electronic terminal in place, allow the portable electronic terminal to be conveniently charged, and allow the portable electronic terminal to play music through an audio system in the chair.
Regarding claim 2, the modified Goto/Ostler device discloses wherein the accommodation portion (docking station 161 with recess 164, Fig. 6A of Ostler) is provided in a region (distal end of the armrest) that does not overlap with a treatment region (the region of the plurality of airbags 25c, Fig. 6 of Goto) of the arm treatment portion either in a left-right direction or in an up- down direction (the plurality of airbags 25c do not extend all the way to the distal region of the armrest 25, see Fig. 6 of Ostler, and see also the last sentence of [0065] of Oster, the airbags 25c have a treatment region at the outer portion, the inner side portion, and the lateral side portion of the forearm).
Regarding claim 3, the modified Goto/Ostler device discloses wherein the recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, of Goto) accommodates a right forearm and a right hand of the treated person (see Fig. 6 and lines 5-7 of [0065] of Goto and note that the accommodation portion taught by Fig. 6A of Goto is in the right armrest). Thus, the modified device is silent regarding the claimed recessed portion accommodating a left forearm and a left hand. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located in the left armrest because left-handed users would be expected to prefer such an arrangement to be able to control their portable electronic terminal with their dominant hand, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. With the modified device now having the accommodation portion and portable electronic terminal mounted in the left armrest, the modified device would thus read on the claim limitation(s) of the recessed portion (the left arm rest 25, Goto) accommodating a left forearm and a left hand of the treated person).
Regarding claim 4, the modified Goto/Ostler device discloses wherein the recessed portion (“arm rest 25 is substantially U-shaped” see line 11 of [0065] and see Fig. 1, Fig. 6, of Goto) accommodates a right forearm and a right hand of the treated person (see Fig. 6 and lines 5-7 of [0065] of Goto and note that the accommodation portion taught by Fig. 6A of Goto is in the right armrest). Thus, the modified device is silent regarding the claimed recessed portion accommodating a left forearm and a left hand. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located in the left armrest because left-handed users would be expected to prefer such an arrangement to be able to control their portable electronic terminal with their dominant hand, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. With the modified device now having the accommodation portion and portable electronic terminal mounted in the left armrest, the modified device would thus read on the claim limitation(s) of the recessed portion (the left arm rest 25, Goto) accommodating a left forearm and a left hand of the treated person).
Regarding claim 5, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 6, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 7, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person, the accommodation portion is provided, in a left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 8, the modified Goto/Ostler device (as best understood) as currently combined is silent regarding wherein in a case where an arm of the treated person is located outside a body of the treated person, the accommodation portion is provided, in the left-right direction, closer to an inside of the treated person than a left-right center of the recessed portion. 
However, it is noted that Ostler additionally states that the accommodation portion for the portable electronic terminal may be at any other location and in any other orientation (see the last sentence of [0047] of Ostler).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the accommodation portion and portable electronic terminal of Goto/Ostler to be located closer to an inside of the treated person in a left-right direction compared to the left-right center of the recessed portion to provide an expected result that the portable electronic terminal is closer to the user’s reach and vision, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04. The modified device would read on the phrase “in a case where an arm…” as best understood, because the modified location of the accommodation portion and portable electronic terminal would be in the claimed location at all times.
Regarding claim 9, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned such that part thereof closer to a front (the top left corner of device 52, Fig. 6A of Ostler) is more away from the left-right center of the recessed portion (as best understood, due to the device 52 being mounted at an angle, the top left corner of the device is “more away” from the left-right center of the recessed portion than the middle portion of device 52).
Regarding claim 10, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned such that part thereof closer to a front (the top left corner of device 52, Fig. 6A of Ostler) is farther away from the left-right center of the recessed portion (as best understood, due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52).
Regarding claim 11, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned such that part thereof closer to a front (the top left corner of device 52, Fig. 6A of Ostler) is farther away from the left-right center of the recessed portion (as best understood, due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52).
Regarding claim 12, the modified Goto/Ostler device discloses wherein when the portable electronic terminal (52, Fig. 6A of Ostler) is accommodated in the accommodation portion (in docking station 161 and recess 164, Fig. 6A of Ostler), the portable electronic terminal (52) is positioned such that part thereof closer to a front (the top left corner of device 52, Fig. 6A of Ostler) is farther away from the left-right center of the recessed portion (as best understood, due to the device 52 being mounted at an angle, the top left corner of the device is farther away from the left-right center of the recessed portion than the middle portion of device 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le et al. (2019/0290533 and 2019/0183722) discloses a related massage chair with a recessed portion to receive the forearm(s) and hand(s), and a pouch to hole a wireless device such as a smartphone. Schwartz et al. (2001/0052153) discloses a related massage device with a hand-held device being stowable in a pocket in the armrest. Fujii et al. (2006/0142676) discloses a related massage chair with a recessed portion to receive the forearm(s) and hand(s). Garrison et al. (2019/0142163) discloses a related chair armrest with an accommodation portion provided at an angle to hold a cell phone. Kim (2015/0208810) discloses a related chair having a left armrest with an accommodation portion provided at an angle to hold a cell phone. Cohen et al. (2018/0063613) discloses a related chair with a left armrest having an accommodation portion as a pocket to hold a cell phone. Chi (2009/0254011) discloses a related massage device with a left armrest having an accommodation portion to allow a user to place their things. Fukuyama et al. (2010/0312155) discloses a related massage chair with a recessed portion to receive a user’s hand/forearm and massage the forearm. Thalheimer (2006/0103194) discloses a related seat with an armrest having an accommodation portion provided at an angle and configured to hold a portable media unit. Fukunga et al. (11,051,620) discloses a related seat with a recessed portion for holding the forearm and hand, with inflatable airbags in the forearm portion. Delvilla (8,864,221) discloses a related massage chair with an arm rest having an accommodation portion to hold a portable electronic terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785